IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-18-00336-CR

MICHAEL RAY FERGUSON,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the County Court at Law
                               Navarro County, Texas
                             Trial Court No. C37620-CR


                            REINSTATEMENT ORDER


       This appeal was abated to the trial court to determine whether the appointment of

new counsel was necessary for appellant. See TEX. CODE CRIM. PROC. ANN. arts. 1.051, 26.04

(West 2005 & 2009). New counsel has been appointed.

       Accordingly, this appeal is reinstated.

       Appellant’s docketing statement is past due. The docketing statement must be filed

within 21 days from the date of this Order.

                                           PER CURIAM
Before Chief Justice Gray, and
       Justice Davis
Reinstated
Order issued and filed January 16, 2019




Ferguson v. State                         Page 2